Citation Nr: 1133277	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Northern Colorado Medical Center, for the period extending from December 20, 2005, to December 23, 2005.  

2.  Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Northern Colorado Medical Center, for care received on December 28, 2005, December 30, 2005, and January 13, 2006.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service in the US Marine Corps from November 1970 to November 1973.  He is not in receipt of VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from letter decisions of April 2006 and January 2007 of the Department of Veterans Affairs (VA), Fort Harrison VA Medical Center (VAMC), in Fort Harrison, Montana, which denied the above claim.


FINDINGS OF FACT

1. The appellant is seeking VA payment of the cost of his private medical treatment provided at the Northern Colorado Medical Center for care provided on December 20th through 23rd, 2005, December 28, 2005, December 30, 2005, and January 13, 2006.  

2.  VA payment or reimbursement of the costs of the private medical care provided on any of the days in question was not authorized prior to the appellant undergoing that treatment; nor did the appellant request such authorization within 72 hours of admission.

3.  The private medical treatment was not for, or adjunct to, a service-connected disability; a non-service-connected disability associated with and held to be aggravating a service-connected disability; the appellant did not have a total disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System during the 24 months preceding December 2005.

5.  The appellant is financially liable to the provider of the emergency treatment.

6.  The appellant does have insurance to defray the costs of emergency treatment and the in-office treatment.

7.  The appellant has no remedy against a third party for payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

9.  A VA or other federal facility/provider was not feasibly available to provide the necessary medical care.

10.  The care provided at the Northern Colorado Medical Center for the period extending from December 20, 2005, to December 23, 2005, was emergent in nature.  However, the treatment provided on December 28, 2005, December 30, 2005, and January 13, 2006, was not for emergent care.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private medical expenses incurred for the period extending from December 20, 2005, to December 23, 2005, and for care received on December 28, 2005, December 30, 2005, and January 13, 2006, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2010).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred for the period extending from December 20, 2005, to December 23, 2005, and for care received on December 28, 2005, December 30, 2005, and January 13, 2006, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010).

3.  The criteria for entitlement to reimbursement for the reasonable value of emergency and post-emergency treatment received for the period extending from December 20, 2005, to December 23, 2005, and for care received on December 28, 2005, December 30, 2005, and January 13, 2006, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that he be reimbursed for medical treatment received at the Northern Colorado Medical Center after he suffered from second degree burns over twenty percent of his body.  Said burns occurred after propane ignited/exploded, injuring various parts of his body.  The Fort Harrison VA Medical Center (VAMC) has denied his claim and he has appealed to the Board for review.

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2010) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2010), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2010).

The appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  In a letter of March 2010, VA informed him that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  He was also informed that he should send copies of any relevant evidence he had in his possession and that he could also obtain relevant records and submit them himself.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The appellant in this matter is seeking reimbursement for private medical expenses that were incurred at the Northern Colorado Medical Center, in Greeley, Colorado, for treatment received from December 20, 2005, to December 23, 2005, and for care received on December 28, 2005, December 30, 2005, and January 13, 2006.  The record indicates that on December 20, 2005, the appellant presented himself to the Emergency Room at the Northern Colorado Medical Center - the Burn Clinic.  It seems that while the appellant was at his home of residence, a propane tank exploded causing second degree burns on approximately 20 percent of his body.  After receiving immediate care, the appellant was hospitalized for three days to ensure that his wounds had stabilized and to also ensure that the appellant (and his wife) could adequately change his bandages and treat the burns.  Thus, on December 23rd, he was released from hospital.  He returned to hospital on December 28th, December 30th, and January 13th for follow-up treatment.  

Following his release from Northern Colorado Medical Center, and after undergoing the additional three day follow-up treatment, the appellant's private medical insurance provider, American Medical Security, was billed for the treatment provided to the appellant.  Per the claims folder, American Medical Security partially paid for the appellant's treatment.  For the amounts that were not paid by the medical insurance company, the appellant presented bills to the VA for payment.  The VA Medical Center (VAMC) subsequently denied the appellant's request for reimbursement, and he has appealed to the Board for review.

A review of the record reveals that the Fort Harrison VAMC has denied his claims for payment of the treatment.  In denying the appellant's claim, the VAMC noted that the treatment in question was received for a nonservice-connected disability.  It has been further noted that the appellant had medical insurance which provided payment of a large portion of the charges incurred by the appellant.  Subsequently, the appellant was notified that the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000) of Section 1725, Title 38, United States Code, applied to his case.  More specifically, since the appellant had insurance, VA had no authority to pay any deductible amount or any amount not covered by the private medical insurance to the appellant, and thus, the claim was denied.  

The record indicates that the appellant, at the time of the treatment at Northern Colorado Medical Center (on any of the days in question), was not in receipt of a 100 percent disability rating for any disabilities, conditions, or disorders.  Moreover, he is not even service-connected for any disabilities.  At the time of each hospitalization, the appellant was 55 years old.

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2010).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

In the present case, there is no evidence that the appellant (or his next-of-kin) sought and obtained proper authorization for VA payment of the private medical expenses he incurred while admitted to or treated at the Northern Colorado Medical Center for the period extending from December 20, 2005 to December 23, 2005, or for care received on December 28, 2005, December 30, 2005, and January 13, 2006.  The record also does not indicate that the appellant or his next-of-kin may have contacted the VA within 72 hours of the initial care at the Medical Center.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received for the treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2010), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2010); 38 C.F.R. § 17.120 (2010).

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that emergent medical attention was appropriate because he was suffering from second degree burns to twenty percent of his body and he needed immediate care.  Even if the Board agrees with the appellant, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009). Moreover, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the appellant was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the treatment received for the period extending from December 20, 2005, to December 23, 2005, or for the care received on December 28, 2005, December 30, 2005, or January 13, 2006, at the Northern Colorado Medical Center pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

In other words, the Board finds that even if the care rendered by the private facility was for a medical emergency of such nature that delay could have been hazardous to life or health in light of the complaints expressed by the appellant, at the time of the emergency room treatment, the subsequent hospitalization, and the follow-up examinations/treatment, the appellant did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2010).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e)  At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The appellant is financially liable to the provider of emergency treatment for the treatment;

(g)  The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i)  The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).  Of note is that 38 U.S.C.A. § 1725 was amended effective February 1, 2010, however, the amendments are not applicable to this case.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2010).  Under the provisions of 38 C.F.R. § 17.53 (2010), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2010).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2009).

With respect to this item, the Board notes that the VAMC that would have been closest to the appellant would be the medical center in Cheyenne, Wyoming.  However, the record indicates that the Cheyenne VAMC did not and does not have the proper treatment facilities for burn victims.  

Additionally, under the Millennium Health Care Act, the VA will be the payer of last resort for service members who usually get their care at a VA medical center.  As noted above, one of the requirements that must be met is that the appellant must not have entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) (2010).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2010). 42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.  In this instance, the evidence of record reveals that the appellant has active private health care insurance.  There is no evidence that the appellant is covered under any other health care insurance.  

Upon reviewing the evidence, the Board concludes that the appellant does not satisfy all of the elements of the Millenium Act:

(a)  the services were provided in a hospital;

(b)  delay in seeking immediate medical attention may have been hazardous to life or health.  A prudent layperson who possesses an average knowledge of health and medicine and who was experiencing the symptoms complained thereof by the appellant may have reasonably expected the absence of immediate medical attention to result in placing his health in serious jeopardy, or experiencing serious impairment to bodily functions, or having serious dysfunction of any bodily organ or part;

(c)  VA facilities that could have provided the appellant with the type of treatment he immediately needed may not have been feasibly available;

(d)  there is a claim for care on seven different days and that care was for initial emergency evaluation, hospitalization/stabilization of the appellant, and then follow-up treatment of the appellant;

(e)  the appellant was enrolled in the VA health care system and received care at a VA medical facility within the previous twenty-four months;

(f)  the appellant is financially liable to the provider of the hospital treatment, as noted by the private hospitalization bills;

(g)  the appellant has additional medical coverage in the form of private health care insurance procured through American Medical Security;

(h)  he has no contractual or legal recourse against a third party; and

(i)  he is not eligible for reimbursement under 38 U.S.C. 1728, as discussed above.

As the appellant has additional medical coverage in the form of private health care insurance, the Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received for the period extending from December 20, 2005, to December 23, 2005, and for care provided on December 28, 2005, December 30, 2005, and January 13, 2006, have not been met. 38 U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. § 17.1000-08 (2010).  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision in which the Board may grant the appellant the benefits sought.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Northern Colorado Medical Center, for the period extending from December 20, 2005, to December 23, 2005, is denied.  

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Northern Colorado Medical Center, for care received on December 28, 2005, December 30, 2005, and January 13, 2006, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


